Uhh
i

Case 1:20-cv-00065-SPW-TJC Document 4 Filed 05/14/20 Page 1of1
Court Use Only

CIN THE JUSTICE COURT OF COUNTY, STATE OF ine RMA COURT

WONTAR"
~~ LA AER He
ean ther Coe. Case No: DY aie
' (leave blank, Avie WEY ia,

Petitioner / Plaintiff,

JANMONTANA IS JUDICIAL DISTRICT COURT, 77/7 GFOUKETY ()

CIN THE MUNICIPAL OR CITY COURT OF

 

 

Order Regarding Statement it oftiniability to Pay
and - Court Cost
nikal States "ae olive ome

Respondent / Defendant. |

 

 

 

Warning! Read carefully the section checked below.
ft is a court order.

Sb wiCsene costs is Granted. Declarant shall proceed without payment of court fees or costs.

0 Temporary Waiver of court costs is Granted. Declarant may file without payment of court fees or
costs, but the Court may determine at a later time that the declarant has the ability to pay all fees or
costs and will require declarant to do so.

1 Temporary Waiver of fees is Granted. Declarant may file without payment of court fees or costs,
but must appear before the Court at a.m/p.m. on the day of and
show cause why the declarant facks the ability to pay all fees or costs.

Warning! ff this third box is checked, you must come to court on the date ordered above. If
you don't come, the judge will deny your request to waive court costs, and yau will have to
pay the court costs.

O Waiver of Fees and costs is Denied. Waiver is denied based on the following:

1

 

 

 

Ordered this-/ fe of f vee 20 —) oO

CERTIEIC! LIC ATE OF SERVICE

This is to. certify that the foregoing was duly

served by mail/hand/inter-office detivery upon

 

 

   

ore panies of Mert altorneys of record at
frresiding Ju their last: no this

Zl Ay TY :
Yi

   

By

 
